MEMORANDUM *
Ismael Arenas-Gonzales appeals the district court’s denial of his petition for habeas corpus. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253, and we affirm. Because the facts are known to the parties, we do not recite them here.
The Oregon Court of Appeals denied petitioner’s motion for leave to file a late notice of appeal from the post-conviction trial court, a decision that acts as a procedural bar under Oregon law.1 Accordingly, petitioner procedurally defaulted his substantive claims.2 He has made no showing of cause or prejudice for his default and has not alleged that a miscarriage of justice will result if this court does not consider his claims.3 Thus, we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See Or.Rev.Stat. § 138.071(4)(e).


. See Reese v. Baldwin, 282 F.3d 1184, 1190 (9th Cir.2002).


. Coleman v. Thompson, 501 U.S. 722, 727-31, 750-51, 111 S.Ct. 2546, 115 L.Ed.2d 640 (1991).